Application by Vincent J. Smith, Inc., third-party defendant, for permission to appeal to the Court of Appeals. Application granted, without costs. The court certifies that questions of law are involved which in its opinion ought to be reviewed by the Court of Appeals, which questions are hereby certified as follows: 1. Does the complaint of the plaintiff William Frederick Inman, and others, state facts sufficient to constitute a cause of action against the defendant, Vincent J. Smith, Inc.? 2. Does the first purported cause of action of the third-party plaintiff, Binghamton Housing Authority, state facts sufficient to constitute a cause of action against the third-party defendant, Vincent J. Smith, Inc.? 3. Does the second purported cause of action of the third-party plaintiff, Binghamton Housing Authority, state facts sufficient to constitute a cause of action against the third-party defendant, Vincent J. Smith, Inc.? Application by A. T. Lacey & Sons, third-party defendant-respondent-appellant for permission to appeal to the Court of Appeals. Application granted, without costs. The court certifies that questions of law are involved which in its opinion ought to be reviewed by the Court of Appeals, which questions are hereby certified as follows: 1. Does the complaint of the plaintiffs, William Frederick Inman, and others, state facts sufficient to constitute a cause of action against the defendants, Arthur T. Lacey, Truman A. Lacey and George T. Lacey, doing business as partners under the firm name and style of A. T. Lacey & Sons? 2. Does the first cause of action alleged in the third-party complaint of the third-party plaintiff, Binghamton Housing Authority, state facts sufficient to constitute a cause of action against the third-party defendants, Arthur T. Lacey, Truman A. Lacey and George T. Lacey, doing business as partners under the firm name and style of A. T. Lacey & Sons? Present — Foster, P. J., Bergan, Halpern, Zeller and Gibson, JJ. [See 1 A D 2d 559.]